
	
		I
		112th CONGRESS
		2d Session
		H. R. 6682
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2012
			Mr. Reed (for himself
			 and Mr. Doggett) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish consistent requirements for the electronic
		  content and format of data used in the administration of certain human services
		  programs under the Social Security Act.
	
	
		1.Short titleThis Act may be cited as the
			 Standard Data and Technology
			 Advancement Act of 2012 or the Standard DATA Act of 2012.
		2.Data
			 standardization for improved data matching
			(a)In
			 generalPart A of title XI of the Social Security Act (42 U.S.C.
			 1301–1320b-5) is amended by inserting after section 1121 the following:
				
					1121A.Data exchange
				standardization for improved interoperability
						(a)Data exchange
				standards
							(1)DesignationThe
				head of the department or agency responsible for administering a provision of
				title III, IV, IX, XII, XVI, or subtitle A of title XX, or section 511, shall,
				in consultation with an interagency work group established by the Office of
				Management and Budget and considering State perspectives, by rule, designate
				data exchange standards for any category of information required to be reported
				under the provision of law.
							(2)Data exchange
				standards must be nonproprietary and interoperableThe data
				exchange standards designated under paragraph (1) shall, to the extent
				practicable, be nonproprietary and interoperable.
							(3)Other
				requirementsIn designating data exchange standards under this
				subsection, the Secretary shall, to the extent practicable, incorporate—
								(A)interoperable
				standards developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization;
								(B)interoperable
				standards developed and maintained by intergovernmental partnerships, such as
				the National Information Exchange Model; and
								(C)interoperable
				standards developed and maintained by Federal entities with authority over
				contracting and financial assistance, such as the Federal Acquisition
				Regulatory Council.
								(b)Data exchange
				reporting standards
							(1)DesignationThe
				head of the department or agency responsible for administering a provision of
				law referred to in subsection (a)(1) shall, in consultation with an interagency
				work group established by the Office of Management and Budget, and considering
				State government perspectives, by rule, designate data exchange reporting
				standards to govern the reporting required under the provision of law.
							(2)RequirementsThe
				data exchange reporting standards required by paragraph (1) shall, to the
				extent practicable—
								(A)incorporate a
				widely accepted, non-proprietary, searchable, computer-readable format;
								(B)be consistent with
				and implement applicable accounting principles; and
								(C)be capable of
				being continually upgraded as necessary.
								(3)Incorporation of
				nonproprietary standardsIn designating data exchange reporting
				standards under this subsection, the Secretary shall, to the extent
				practicable, incorporate existing nonproprietary standards, such as the
				eXtensible Markup
				Language.
							.
			(b)Effective
			 dates
				(1)Data exchange
			 standardsThe head of each department or agency responsible for
			 administering a proposed rule under section 1121A(a) of the Social Security Act
			 shall issue a final rule under such section, after public comment, within 24
			 months after the date of the enactment of this section.
				(2)Data exchange
			 reporting standardsThe data exchange reporting standards
			 required under section 1121A(b) of such Act shall become effective with respect
			 to reports required in the first reporting period, after the effective date of
			 the final rule referred to in paragraph (1) of this subsection, for which the
			 authority for data collection and reporting is established or renewed under the
			 Paperwork Reduction Act.
				(c)Conforming
			 repeals and amendment
				(1)Conforming
			 repealsSection 105 of the Child and Family Services Improvement
			 and Innovation Act (Public Law 112–34), sections 2104 and 4003 of the Middle
			 Class Tax Relief and Job Creation Act of 2012 (Public Law 112–96), and subpart
			 3 of part B of title IV, and section 911, of the Social Security Act are each
			 repealed.
				(2)Conforming
			 amendmentSection 411 of the Social Security Act (42 U.S.C. 611)
			 is amended by striking subsection (d).
				
